Citation Nr: 1113171	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-47 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg injury.

3.  Entitlement to service connection for residuals from a neck injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO decision, which denied claims for service connection for PTSD, a left leg injury, and residuals from a neck injury.

In January 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky.  A transcript of that proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD, a left leg injury, and residuals from a neck injury.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard specifically to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran has asserted that she was raped during service.  Specifically, she stated in a March 2010 statement that she was raped and traumatized by a superior while stationed at Fort Gordon, Georgia, in March 1975.  She asserted that she did not report this incident to anyone at the time.  The Veteran contends that, for the next month or so before she left for Fort Campbell, Kentucky, this man constantly threatened her by pointing a finger at her as if it was a gun.    

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(3) (2010).

A review of the Veteran's service treatment and personnel records reveals no complaints of rape or sexual assault.  In an April 1977 Report of Medical History, the Veteran reported depression or excessive worry.  It was noted that the Veteran was worried about getting out of the Army.  

With regard to a current disability, a review of the available VA treatment records reveals diagnoses of PTSD and depression.  In recent VA treatment records, the Veteran has reported that she was raped in service.  However, the Veteran has also reported in VA treatment records that she was hospitalized in the early 1980's following the death of her first husband, at which time she had a nervous breakdown.  See VA treatment record, May 1996.  In a March 1996 VA treatment record, the Veteran reported that her husband died from a seizure which caused him to choke on his tongue.  In a November 2006 VA treatment record, the Veteran reported that she stabbed and killed her husband in April 1981 with a paring knife while he was choking her, after which she was hospitalized in Alabama for a nervous breakdown in January 1982.  Additionally, the Board notes that the Veteran denied a previous history of sexual abuse in a June 1996 VA treatment record and gave no report of sexual abuse or rape in service until several decades after service.

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any evidence that it receives from a claimant in support of a claim based on personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In this case, the Board finds that an examination is necessary to determine the likelihood that a sexual assault or rape occurred, and, if so, whether the Veteran currently has PTSD as a result of this sexual assault.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current diagnosis of PTSD according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) criteria and, if so, whether this PTSD was caused or aggravated by her active duty service, to specifically include a reported in-service sexual assault or rape.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

With regard to the Veteran's claim for service connection for residuals from a neck injury, the Veteran has asserted that she injured her neck during service.  Specifically, the Veteran asserted in a December 2008 statement that she injured her neck in service and reported to sick bay for treatment.  She indicated that she is not sure what happened but that she is still having trouble with her neck to this day.  At the January 2011 hearing, the Veteran asserted that she believes she injured her neck during the rape that occurred in service and described feeling a popping in her neck while getting out of bed one morning in service.  

A review of the Veteran's service treatment records reveals that the Veteran sought treatment for her neck in March 1975.  At this time, the Veteran asserted that her neck had been hurting for 3 days and that she had popped her neck getting out of bed.  The Veteran was diagnosed with torticollis.   

With regard to a current disability, the Board acknowledges that it was noted in a May 2009 VA treatment record that the Veteran complained of occasional pain in the left neck.  In a December 2005 VA treatment record, the Veteran complained of left-sided jaw and neck pain.   

In this case, as the Veteran reported neck pain in service, has sought treatment for neck pain in recent years, and has asserted that she has had neck problems since her active duty service, an observation which she is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current neck disability, and, if so, whether this current neck disability was caused or aggravated by her active duty service.  Colvin.  

With regard to the Veteran's claim for service connection for a left leg injury, the Veteran has asserted that she injured her left leg during service.  Specifically, the Veteran asserted in a December 2008 statement that she injured her left leg as a result of training during service.  She contends that she reported to sick bay but was never given a diagnosis.  She states she is still having problems to this day with regard to her left leg.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a left leg disability.  

The Board notes that the claims file contains a November 1986 letter from the Veteran to a congressman, in which she described being treated for leg pains in 1984.  

With regard to a current disability, the Board notes that the claims file contains a July 2009 VA treatment record reflecting that the Veteran has lower extremity edema and wears compression stockings.  In a December 2007 VA treatment record, the Veteran was noted as having lower extremity edema - likely venous stasis.  

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that she currently experiences residuals of a left leg injury and she has asserted that she has had these residuals since her active duty service, observations which she is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether she has a current left leg disability of any kind, and, if so, whether this current left leg disability was caused or aggravated by her active duty service.  Colvin.  

Additionally, the Board notes that the Veteran has indicated throughout the processing of these claims that she has received private and VA medical treatment.  At the January 2011 hearing, the Veteran indicated that she was hospitalized in January 1980 at Riverbend Mental Health Facility in Florence, Alabama.  Shortly after, she sought treatment at Charter Retreat in Decatur, Alabama.  The Veteran also indicated at this hearing that she sought treatment at a VA medical facility in Memphis in approximately 1989 and began seeking treatment at a VA facility in Louisville in October 2003.  She further indicated that she seeks treatment at the University of Louisville Psychiatric Clinic.  In a February 2009 statement, the Veteran indicated that she has received medical treatment from the VA Medical Center (VAMC) in Birmingham, Alabama.  While she did not indicate at this time when she sought this treatment, the Board notes that the Veteran had previously indicated in November 1986 letter to a congressman that she had sought treatment for her left leg in 1984 at the VA hospital in Birmingham, Alabama.  

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  Therefore, an attempt must be made to locate any private or VA treatment records relating to the Veteran's claimed PTSD, left leg injury, and residuals of a neck injury that have not yet been associated with the claims file.  With regard to the Veteran's VA medical records from her treatment in Memphis and in Louisville, the Board notes that the claims file contains some of these records.  However, the claims file does not contain medical records from the VA facility in Memphis dating back to 1989 or the VA facility in Louisville dating back to October 2003.  As such, these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that she provide the names of any VA facilities at which she has sought treatment for her claimed PTSD, left leg injury, and residuals of a neck injury, and the dates of such treatment.  Then, obtain any and all VA treatment records relating to the issues on appeal that have not yet been associated with the claims file, to include any recent VA treatment records; any records from the VA hospital in Birmingham, Alabama, dating back to the early 1980's; any records from the VA medical facility in Memphis dating back to approximately 1989; and any records from the VA medical facility in Louisville dating back to October 2003. 
2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to her claimed PTSD, left leg injury, and residuals of a neck injury that have not yet been associated with her claims file.  Attempts should be made to obtain medical records from Riverbend Mental Health Facility in Florence, Alabama, from the early 1980's; medical records from Charter Retreat in Decatur, Alabama, from the early 1980's; and medical records from the University of Louisville Psychiatric Clinic.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. After all relevant records have been obtained, schedule the Veteran for an appropriate VA examination for her claimed residuals from a neck injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her claimed residuals from a neck injury.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a neck disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current neck disability was caused or aggravated by her active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. After all relevant records have been obtained, schedule the Veteran for an appropriate VA examination for her claimed left leg injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her claimed left leg injury.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a left leg disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current left leg disability was caused or aggravated by her active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. After all relevant records have been obtained, schedule the Veteran for an appropriate VA psychiatric examination for her claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her claimed PTSD.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether he or she believes that the claimed in-service rape actually occurred.  The examiner should also offer an opinion as to whether Veteran currently has PTSD or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD or psychiatric disability of any kind was caused or aggravated by her active duty service, to include her reports of in-service rape.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the October 2009 statement of the case (SOC).  If the benefits sought on appeal remain denied, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


